Exhibit 99.5 (Text of graph posted to Ashland Inc.'s website concerning Ashland Hercules Water Technologies revenue) Monthly Sales ($ inmillions)* 2005 2006 2007 2008 2009 January 32.1 32.6 66.8 73.7 147.3 February 30.6 33.6 61.3 71.5 144.1 March 33.2 33.9 61.5 72.3 141.3 April 34.1 36.8 66.0 82.9 145.8 May 32.8 34.2 67.7 76.9 141.5 June 33.8 42.1 67.1 84.5 148.8 July 33.3 60.9 68.0 81.8 159.7 August 35.0 64.2 96.8 68.3 151.3 September 36.6 66.2 84.0 75.6 153.6 October 31.7 58.9 70.8 71.1 November 32.8 57.1 69.3 107.9 December 32.3 62.6 65.4 139.4 12 Month Rolling Average ($inmillions)* 2005 2006 2007 2008 2009 January 31.0 33.2 51.4 71.0 89.9 February 31.2 33.5 53.8 71.8 96.0 March 31.3 33.5 56.1 72.7 101.8 April 31.5 33.8 58.5 74.1 107.0 May 31.8 33.9 61.3 74.9 112.4 June 32.1 34.6 63.4 76.3 117.7 July 32.2 36.9 64.0 77.5 124.2 August 32.5 39.3 66.7 75.1 131.1 September 32.9 41.8 68.2 74.4 137.7 October 33.0 44.0 69.1 74.4 November 33.2 46.1 70.2 77.7 December 33.2 48.6 70.4 83.8 *NOTE: Information from October 2008 and prior does not include the Paper Technologies and Ventures operations of Hercules acquired on November 13, 2008. August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website. In May 2006 Ashland acquired the water treatment business of Degussa AG.
